           Case 2:20-cv-00404-JHE Document 17 Filed 06/19/20 Page 1 of 9                               FILED
                                                                                              2020 Jun-19 PM 02:59
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

  TERRELL ADAMSON,                                  )
                                                    )
           Plaintiff,                               )
                                                    )
  v.                                                )     Case Number: 2:20-cv-00404-JHE
                                                    )
  CWI, INC.,                                        )
                                                    )
           Defendant.                               )
                                                    )


                                 MEMORANDUM OPINION1

       Plaintiff Terrell Adamson (“Adamson”) initiated this action against CWI, Inc. d/b/a

Camping World (“CWI”) asserting violations of Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000(e) et seq. (“Title VII”) and 42 U.S.C. § 1981. (Doc. 1). CWI moves to dismiss or,

in the alternative, to stay claims, and compel arbitration pursuant to the Federal Arbitration Act,

U.S.C. § 1 et seq. (Doc. 5). Adamson has filed a response in opposition to the motion (doc. 14),

and CWI has filed a reply brief (doc. 16). The motion is therefore ripe for review. For the reasons

stated below, CWI's motion to dismiss and compel arbitration (doc. 5) is GRANTED.

                                         I. Background

       Adamson was employed as a Product Service Advisor at CWI’s Anniston, Alabama store.

(Doc. 1 at ¶¶ 6, 13; doc. 5-1 at ¶ 2). Adamson alleges CWI discriminated against him on the basis

of race with respect to promotions and in terminating his employment, purportedly in violation of



       1
        In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment.


                                                1
          Case 2:20-cv-00404-JHE Document 17 Filed 06/19/20 Page 2 of 9



Title VII and 42 U.S.C. § 1981. (See doc. 1).

       At the inception of his employment with CWI, Adamson signed an Arbitration Agreement,

which, if enforceable, would require him to submit any dispute, claim, or controversy arising from

his employment with CWI to arbitration. (Doc. 5-1 at ¶¶ 5-6, pp. 5-7). On October 8, 2018, the

day Adamson was hired, he agreed to be bound by the Arbitration Agreement. (Id. at ¶ 5, pp. 5-7).

Adamson signed and dated the Arbitration Agreement and included his social security number

(Id.). The Arbitration Agreement Adamson signed contains the following relevant, mandatory

arbitration provisions:

       1. Associate and the Company mutually agree that any and all claims or disputes
       described in paragraph 2 that Associate may have now or in the future with or
       against the Company, any parent or subsidiary of, or any entity affiliated with the
       Company…may be heard by a mediator mutually selected by the Company and the
       Associate; and that if mediation of a dispute by Associate or the Company is
       unsuccessful, the claim or dispute shall be submitted to arbitration and heard
       and decided by a neutral arbitrator . . . .

       2. The disputes and claims covered by this Agreement include all claims or
       controversies, whether or not arising out of employment or termination of
       employment, that would constitute a cause of action in a court, including but not
       limited to . . . claims for discrimination or other employment-related claims; .
       . . and claims for violation of any federal, state, local or other governmental
       law, statute, regulation, or ordinance including but not limited to claims, if
       any, based on the Civil Rights Act of 1991; Title VII of the civil [sic] Rights
       Act of 1964; [and] the Civil Rights Act of 1866 [42 U.S.C. § 1981] . . . .

       3. The arbitrator’s decision shall be final and binding on Associate and the
       Company. Associate and the Company acknowledge that arbitration is a
       substitute for traditional litigation and hereby waive their respective rights to
       file a private lawsuit and have that suit heard in court by a judge or a jury.

       4. Associate’s waiver of his/her right to trial by jury and his/her agreement to submit
       all disputes . . . to final and binding arbitration is done voluntarily and knowingly.
       Associate fully understands that this Agreement precludes Associate from seeking
       redress in court for a dispute with or against the Company. Class action claims
       and/or claims of multiple associates may be heard together only by written
       agreement of both the Company and the complaining associate(s)….

       5. Associate acknowledges and agrees that the Company engages in transactions

                                                 2
          Case 2:20-cv-00404-JHE Document 17 Filed 06/19/20 Page 3 of 9



       involving interstate commerce and that his/her employment involves such
       commerce. The parties expressly agree that the Federal Arbitration Act shall
       govern this Agreement.

(Doc. 5-1 at 5-7).

       At the end of the Arbitration Agreement, there are blanks for the employee to date, sign,

and provide his social security number and location. (Doc. 5-1 at 7). Then, there is a horizontal

line across the page, and then two lines provided for the CWI representative to sign and date. (Id.).

As noted above, Adamson dated, signed, and provided his social security number and location on

the Arbitration Agreement. (Id.). Both lines for the CWI representative were left blank. (Id.).

       On March 24, 2020, Adamson filed this action in this Court. (Doc. 1). CWI now seeks to

dismiss (or alternatively stay) Adamson’s claims and compel him to arbitration pursuant to the

terms of the arbitration agreement. (Doc. 5).

                                            II. Analysis

   A. Adamson’s Claims Should be Resolved Through Arbitration

       An arbitration agreement is specifically enforceable under the Federal Arbitration Act

(“FAA”) if the following requirements are met: (1) the existence of a written agreement to arbitrate

claims; (2) a nexus to interstate commerce; and (3) coverage of the claims by the arbitration clause.

9 U.S.C. § 2. Each of these elements is satisfied in this case.

       There is no dispute that there is a nexus to interstate commerce or that Adamson’s claims

are covered by the arbitration clause. (See doc. 1 at ¶¶ 7-8) (the complaint asserting that CWI

conducts business throughout the United States); (doc. 5-1 at p. 5, ¶ 2) (stating covered claims

include “claims for violation of . . . Title VII of the [C]ivil Rights Act . . . .). Instead, Adamson

contends there is no enforceable written agreement to arbitrate the claims because a CWI

representative did not sign the written agreement, and, therefore, there is no mutual assent to



                                                  3
          Case 2:20-cv-00404-JHE Document 17 Filed 06/19/20 Page 4 of 9



arbitrate. Specifically, Adamson contends his consent to arbitrate lapsed after CWI failed to

execute the contract prior to termination of his employment and, alternatively, that he revoked his

consent by filing this action. (Doc. 14 at 1, n.1).

       When a party opposing arbitration raises contractual arguments against arbitration, the

court must apply Alabama law regarding contract formation, while also considering the federal

policy favoring arbitration. Randolph v. Green Tree Fin. Corp., 991 F. Supp. 1410, 1421 (M.D.

Ala. 1998). It is axiomatic that the FAA does not require the signature of either party for an

arbitration agreement to be enforceable. Caley v. Gulfstream Aero. Corp., 428 F.3d 1359, 1369

(11th Cir. 2005); Middlebrooks v. Merrill Lynch, Pierce, Fenner & Smith, Inc., No. CV 98-HM-

5015-NW, 1989 WL 80446, * 2 (N.D. Ala. Apr. 5, 1989). The Alabama Supreme Court has

addressed the lack of a signature requirement, explaining as follows:

       While [a] written agreement is required for arbitration, however, there is no
       requirement that every single provision of the contract, including the arbitration
       clause, must be signed in order to form part of the agreement. Indeed, it is
       axiomatic that ‘parties may become bound by the terms of the contract, even though
       they did not sign it, where their assent is otherwise indicated.’. . . The FAA has no
       separate requirement of a signed actitation clause.

America’s Home Place, Inc. v. Rampey, 166 So. 3d 655, 659 (Ala. 2014) (quoting Stiles v. Home

Cable Concepts, Inc., 994 F. Supp. 1410 (M.D. Ala. 1998)). Instead, to form a contract, Alabama

law requires “an offer and an acceptance, consideration, and mutual assent to terms essential to the

formation of a contract.” Lyles v. Pioneer House. Sys., 858 So. 2d 226, 229 (Ala. 2003) (quoting

Ex parte Grant, 711 So. 2d 464, 465 (Ala. 1997)). “The purpose of a signature on a contract is to

show mutual assent; however, the existence of a contract may also be inferred from other external

and objective manifestations of mutual assent.” Ex parte Rush, 730 So. 2d 1175, 1177-78 (Ala.

1999). Because a signature is only one way to evidence mutual assent, an agreement to arbitrate




                                                  4
           Case 2:20-cv-00404-JHE Document 17 Filed 06/19/20 Page 5 of 9



does not need to be signed, if there is other evidence of assent.2 Id. at 1178. CWI asserts that its

assent is evidence by the fact that CWI provided Adamson with the arbitration agreement, required

Adamson to sign the agreement, and now seeks to enforce the agreement and compel arbitration.

(Doc. 16 at 3-4).

       In support of his position, that CWI’s failure to sign the arbitration agreement demonstrates

it did not intend to enter into the agreement, Adamson relies heavily on Stover v. Valley Rubber,

LLC, No. 5:18-cv-1795-LSB, 2019 WL 4538682 (N.D. Ala. Sept. 19, 2019), a recently decided

case from another judge on this Court. Stover is not binding precedent, but, to the extent it is not

distinguishable, it could be persuasive. In Stover, the plaintiff signed two versions of an arbitration

agreement, one of which was contained in an employee handbook. 2019 WL 4538682 at *3-4.

Both versions of the arbitration agreement had three signature lines: one for the employee, one for

the company representative, and one for a witness, while other documents in the employee

handbook had signature lines only for the employee and a witness. Id. On both arbitration

agreements, only the employee and witness lines were signed. Id.

       The employee handbook in Stover also contained language indicating that the arbitration



       2
         Adamson also asserts that “numerous cases [have held] that “the absence of a signature
under the arbitration clause shows a lack of mutuality and assent, where the contract contains a
signature line specially for the arbitration clause.” (Doc. 14 at 6) (citing Med Ctr. Cars, Inc. v.
Smith, 727 So. 2d 9, 14 (Ala. 1998) (citations omitted)). This quote is misleading because it is
incomplete. The complete quote reads as follows:

       the absence of a signature under the arbitration clause shows a lack of mutuality
       and assent, where the contract contains a signature line specifically for the
       arbitration clause, but where [the plaintiff] did not sign on that line, although
       he signed on other lines that similarly indicated agreement to specific terms.

Med Ctr. Cars, Inc., 727 So. 2d at 14 (citations omitted). This reasoning would only apply if CWI
signed other provisions but did not sign the arbitration agreement. Because there is no argument
that occurred here, this point is not relevant.


                                                  5
          Case 2:20-cv-00404-JHE Document 17 Filed 06/19/20 Page 6 of 9



agreement was a contract and explicitly stated that any contract affecting the terms and conditions

of employment had to be signed by both the company’s general manager and the employee. Id. at

*8. Based on this language, the fact that there were three signatures lines where other documents

in the employee handbook only had two, and “draw[ing] reasonable inferences in favor of Stover,”

the District Court found that the absence of a signature precluded enforcement. Id. at *11-12.

       Here, there is no outside agreement that the Arbitration Agreement between CWI and

Adamson must be signed by both parties. Although there is a signature line provided for CWI, the

language of the Agreement anticipates that the employee will be the one to sign it, stating: “This

arbitration agreement . . . is made . . . by and between . . . CWI, Inc. (Entity) and the undersigned

Associate. . . .” (Doc. 5-1 at 5) (emphasis added). The next paragraph of the Arbitration

Agreement also refers to the associate as the one who will sign the agreement:

       In consideration of CWI, Inc. providing prospective Associates with an application
       for employment, or an offer of employment or continued employment by CWI, Inc.,
       and the compensation and job benefits that Associate has and/or will receive from
       CWI, Inc., the benefits of the speedy, impartial, and cost-effective dispute
       resolution procedure described below, and the mutual promises made by Associate
       and CWI, Inc. herein, the undersigned Associate hereby agrees to the following: . .
       ..

(Doc. 5-1 at 5) (emphasis added).

       Adamson also argues that CWI’s associate handbook requires its Chief Operating Officer

to sign the agreement (doc. 14 at 8-11); however, there is no such language in the associate’s

handbook.    Adamson points to the following language:

       I understand that I am employed by The Company, Inc. as an "at will" associate.
       Due to business realities, the Company cannot guarantee employment for any
       specific duration, and I recognize that both the Company and I remain free to
       terminate the employment relationship at any time, with or without cause. I
       understand that nothing in the associate handbook is intended to create a contract
       or promise of employment, or expectation of employment, for a certain period of
       time. The at-will employment relationship may not be altered, modified or
       amended by any means, except in a writing signed by the Company's Chief

                                                 6
          Case 2:20-cv-00404-JHE Document 17 Filed 06/19/20 Page 7 of 9



       Operations Officer.

(Doc. 14-1 at 2) (emphasis added). Adamson argues that when this language refers to “at will

employment relationship,” it really means that the COO must sign off on anything that affects any

aspect of the employment relationship, including the arbitration agreement. (Doc. 14 at 8-9).

When interpreting a contract, Alabama law requires a court give the terms of the agreement their

clear and plain meaning and should presume the parties intended what the terms of the agreement

clearly state. Public Bldg. Authority of City of Huntsville v. St. Paul Fire & Marine Ins. Co., 80

So. 3d 171, 180 (Ala. 2010). The handbook states that a writing signed by CWI’s COO is required

to alter the at-will employment relationship, not that a signature is required to alter any aspect of

the employment relationship. In fact, the language of the Arbitration Agreement leads to the

opposite conclusion. The Arbitration Agreement itself states that “[n]othing in this Agreement

shall be construed to create any contract of employment, express or implied, or to alter the at will

employment relationship between Associate and CWI, Inc. . . . But this agreement does create a

binding agreement to arbitrate all disputes as defined by the agreement.” (Doc. 5-1 at p. 7, ¶ 11).

Because the Arbitration Agreement does not alter, modify, or amend the at-will employment

relationship, CWI’s COO’s signature was not required under the cited provision of the associate

handbook.

       CWI’s actions of providing Adamson with the arbitration agreement, requiring Adamson

to sign the agreement, and now seeking to enforce the agreement and compel arbitration

demonstrate CWI’s assent to be bound by the agreement to arbitrate. Although there is a signature

line for a CWI representative, the language of the Arbitration Agreement anticipates only the

employee would sign the agreement. Finally, there is no requirement within any of the other

agreements that a CWI representative, specifically, the COO, sign the Arbitration Agreement



                                                 7
          Case 2:20-cv-00404-JHE Document 17 Filed 06/19/20 Page 8 of 9



because the Arbitration Agreement did not alter, modify, or amend the at-will employment

relationship. For these reasons, in combination with the federal policy favoring arbitration,

Adamson’s claims must be resolved in arbitration.

   B. This Action is Due to be Dismissed

       Although 9 U.S.C. § 3 speaks in terms of requiring a stay when an action is referred to

arbitration, the weight of authority from district courts within this Circuit (and other circuit courts

of appeals) supports a dismissal of an action when, due to an order compelling arbitration, there

are no substantive claims left pending before the district court. Halford v. Deer Valley Home

Builders, Inc., No. 2:07cv180-ID(WO), 2007 WL 1229339 at *3 (M.D. Ala. Apr. 25, 2007); see

also Clayton v. Woodmen of World Life Ins. Soc., 981 F. Supp. 1447, 1451 (M.D. Ala. 1997); Dale

v. Comcast Corp., 453 F. Supp. 2d 1367, 1378 (N.D. Ga. 2006) (citing Choice Hotels Int'l, Inc. v.

BSR Tropicana Resort, Inc., 252 F.3d 707, 709-10 (4th Cir. 2001) ); Gilchrist v. Citifinancial

Servs., Inc., No. 6:06cv1727-ORL-31KRS, 2007 WL 177821, *4 (M.D. Fla. Jan. 19, 2007).

Furthermore, although the Eleventh Circuit has not directly addressed the propriety of dismissal

in lieu of a stay under 9 U.S.C. § 3, it has “frequently affirmed where the district court compelled

arbitration and dismissed the underlying case.” Gilchrist, 2007 WL 177821 at *4 (citing Samadi

v. MBNA Am. Bank, N.A., 178 Fed. Appx. 863 (11th Cir. 2006), cert. denied, 127 S. Ct. 494 (2006);

Caley v. Gulf Stream Aerospace Corp., 428 F.3d 1359 (11th Cir. 2005); Jackson v. Cintas Corp.,

425 F.3d 1313 (11th Cir. 2005)). Accordingly, because all the claims in this action are required to

be submitted to arbitration, CWI's motion to dismiss should be GRANTED, and this action will

be dismissed without prejudice.

                                           III. Conclusion

       There is a valid and enforceable arbitration agreement that covers Adamson's Title VII and



                                                  8
          Case 2:20-cv-00404-JHE Document 17 Filed 06/19/20 Page 9 of 9



§1981 claims. Therefore, CWIs motion to compel arbitration (doc. 5) is GRANTED.

Furthermore, because all the claims in this action are required to be submitted to arbitration, CWI's

motion to dismiss is GRANTED, and this action will be dismissed without prejudice. A separate

order will be entered.

       DONE this 19th day of June, 2020.



                                              _______________________________
                                              JOHN H. ENGLAND, III
                                              UNITED STATES MAGISTRATE JUDGE




                                                 9
